DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/21 has been entered. 

Drawings
The drawings filed on 02/24/17 are accepted.

Examiner’s Note - 35 USC § 101
In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 21-40 qualify as eligible subject matter under 35 U.S.C. 101.
With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. Even though there are multiple “determining” steps in the claims, the claimed determining steps are not determinations that can be easily made by the human mind. Rather, the determination steps involve processing global 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al (US PgPub 20140135040) in view of Sevak et al (US PgPub 20200049832).

With respect to claim 21, Edge et al discloses:
An apparatus comprising at least one processor and at least one memory including computer program code, the computer program code being executable by the at least one processor to cause the apparatus to perform operations (figure 9)
determining a global navigation satellite system (GNSS) horizontal location for a mobile device while the mobile device is in an outdoor area, wherein the GNSS horizontal location is based on data from a GNSS receiver (figure 9, reference 910 shows receiver; paragraph 0044 states, “In this case, mobile device 102 may determine its altitude when mobile device can infer that it is either outdoors or on the ground floor inside building and is able to determine its horizontal location (e.g. using A-GNSS …) …”), wherein the apparatus has access to a database containing an altitude map for at least the outdoor area, wherein the altitude map indicates a plurality of altitude values respectively for a plurality of locations in the outdoor area, and wherein the plurality of locations include the determined GNSS horizontal location (paragraph 0044 discloses “terrain or contour map that provides the ground level altitude at any location …”; computer memory 904 suggests database containing map)
determining an altitude value that is associated with the determined GNSS horizontal location in accordance with the altitude map for at least the outdoor area (paragraph 0044 states, “Such a terrain or contour map may be available to mobile device 102 if provisioned in mobile device 102 by some server (e.g. electronic device 110) or at manufacture. In this case, mobile device 102 may determine its altitude when mobile device can infer that is either outdoors or on the ground floor inside building and is able to determine its horizontal location …”)
based at least on the determined altitude value that is associated with the determined GNSS location in accordance with the altitude map, determining an outdoor altitude of the mobile device in the outdoor area (paragraph 0044 – “mobile device 102 may determine its altitude when mobile device can infer that it is either outdoors …”)
With respect to claim 21, Edge et al differs from the claimed invention in that it does not explicitly disclose: 
detecting (i) subsequent GNSS unavailability or (ii) altitude ambiguity associated with a different location in accordance with the altitude map
in response to detecting (i) the subsequent GNSS unavailability or (ii) the altitude ambiguity, tracking an altitude change of the mobile device according to information from a pressure sensor, wherein the altitude change tracking occurs while the mobile device is in an indoor area
filtering a set of absolute altitude information, including the altitude value from the altitude map, using a Kalman filter based on the tracked altitude change of the mobile device
based at least on the filtered set of absolute altitude information for the mobile device in the outdoor area and on the tracked altitude change of the mobile device, determining an indoor altitude of the mobile device in the indoor area
With respect to claim 21, Sevak et al discloses:
detecting (i) subsequent GNSS unavailability or (ii) altitude ambiguity associated with a different location in accordance with the altitude map 
in response to detecting (i) the subsequent GNSS unavailability or (ii) the altitude ambiguity, tracking an altitude change of the mobile device according to information from a pressure sensor, wherein the altitude change tracking occurs while the mobile device is in an indoor area (paragraph 0136 states, “The processor 12 of the mobile device 1b in turn infers that the mobile device 1b has entered the ground floor 22 of the building 20 (based on the assumption that the door of the building is on the ground floor 22). As discussed above, the processor 2 of the mobile device 1b may estimate from the air pressure data measured by the air 
filtering a set of absolute altitude information, including the altitude value from the altitude map, using a Kalman filter based on the tracked altitude change of the mobile device (Paragraph 0029 states, “It may be that the method comprises (e.g. the one or more server computers or the said respective mobile devices) filtering (e.g. low pass or Kalman filtering) the said air pressure data from said air pressure sensors (typically to therebgy smooth the air pressure data) …” Paragraph 0125 states, “The sampled air pressure data is then filtered in a next step 42 (e.g. using a low pass or 1D Kalman filter) before being processed to remove outlier data. Outlier data can be detected by comparing the air pressure data to one or more models (e.g. stored in memory 4) indicative of expected changes in air pressure when a said mobile device 1 a changes floors within the building.” The air pressure data can be construed to be “absolute altitude information.” Paragraph 0118 states, “convert measured air pressure (in millibars) values into an estimate of the absolute altitude …” The “including the altitude value from the altitude map” limitation is obvious in view of the combination, as both Edge et al (paragraph 0044) and Sevak et al (par 0139) disclose map data that is related to the altitude value.)
based at least on the filtered set of absolute altitude information for the mobile device in the outdoor area and on the tracked altitude change of the mobile device, determining an indoor altitude of the mobile device in 
With respect to claim 21, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Sevak et al into the invention of Edge et al. The motivation for the skilled artisan in doing so is to gain the benefit of generating data when a mobile device is within an indoor vertical structure.

With respect to claim 22, Edge et al, as modified, discloses:
detecting a transition of the mobile device from the outdoor area to the indoor area (Edge paragraph 0043 states, “movement from an outdoor to an indoor environment may be inferred …” As discussed above, Sevak also discloses detecting a transition of the mobile device from the outdoor area to the indoor area (paragraph 0040).)

With respect to claim 23, Edge et al, as modified, discloses:
wherein the transition of the mobile device from the outdoor area to the indoor area is detected based on the detection of the subsequent GNSS unavailability, or the altitude ambiguity (Sevak et al paragraph 0136)

With respect to claim 24, Edge et al, as modified, discloses:
wherein triggering the altitude change tracking of the mobile device occurs after or in response to detecting the transition of the mobile device from the outdoor area to the indoor area (Sevak et al paragraph 0136)

With respect to claim 25, Edge et al, as modified, discloses:
wherein the outdoor altitude of the mobile device in the outdoor area is associated with an outdoor location in a vicinity of the indoor area (Edge et al paragraph 0043; the disclosure of transitioning from outdoor to indoor suggests that the outdoor location is in a vicinity of the indoor area. See also Sevak et al paragraph 0136, which teaches a mobile device moving from an outdoor environment to an indoor environment.)

With respect to claim 26, Edge et al, as modified, discloses:
wherein the outdoor altitude of the mobile device in the outdoor area is associated with a region around a building including the indoor area (Edge et al paragraph 0043; Sevak et al paragraph 0136)

With respect to claim 27, Edge et al, as modified, discloses:
wherein a building includes the indoor area and has a plurality of floors (Edge et al paragraph 0032; Sevak et al paragraph 0136)
based on the determined indoor altitude of the mobile device, determining a floor, from among the plurality of floors, at which the mobile device is located (Edge at al paragraph 0032 states, “to determine a current altitude of the mobile device and hence possibly to identify a particular floor …”; Sevak et al paragraph 0136 states, “can determine an absolute floor change …”)

With respect to claim 28, Edge et al, as modified, discloses:
wherein the set of absolute altitude information is an input to the Kalman filter (Sevak et al paragraphs 0029 and 0125)

With respect to claim 29, Edge et al, as modified, discloses:
wherein a dynamic model or state of the Kalman filter is determined based at least in part on the tracked altitude change (Sevak et al paragraph 0125 states, “The sampled air pressure data is then filtered in a next step 42 (e.g. using a low pass or 1D Kalman filter) before being processed to remove outlier data. Outlier data can be detected by comparing the air pressure data to one or more models (e.g. stored in memory 4) indicative of expected changes in air pressure when a said mobile device 1 a changes floors within the building.” (emphasis mine).)

Claim 30 is similar to claim 21 above and is rejected for similar reasons.

Claim 31 is similar to claim 22 above and is rejected for similar reasons.

Claim 32 is similar to claim 23 above and is rejected for similar reasons.

Claim 33 is similar to claim 24 above and is rejected for similar reasons.

Claim 34 is similar to claim 25 above and is rejected for similar reasons.

Claim 35 is similar to claim 26 above and is rejected for similar reasons.

Claim 36 is similar to claim 21 above and is rejected for similar reasons.

Claim 37 is similar to claim 22 above and is rejected for similar reasons.

Claim 38 is similar to claim 23 above and is rejected for similar reasons.

Claim 39 is similar to claim 24 above and is rejected for similar reasons.

Claim 40 is similar to claim 25 above and is rejected for similar reasons.

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot in view of the new grounds of rejection necessitated by the amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatraman (US PgPub 20180073951)
Youssef (US PgPub 20180094998)
Yuen (US PgPub 20120083705)
Bye (US PgPub 20070282565)
Garin (US PgPub 20140308976)
Belghoul (US Pat 9763051)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        02/13/21